Citation Nr: 0739195	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
from July 8, 2003, to May 2, 2005, and entitlement to a 
rating in excess of 50 percent from May 3, 2005, for 
generalized anxiety disorder.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1998 to April 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.

In a November 2007 letter, the veteran requested that 
depression be added as a secondary claim to her service-
connected generalized anxiety disorder.  Additionally, she 
mentioned a complex post-traumatic stress disorder diagnosis, 
which had also been raised in her substantive appeal, dated 
in January 2005.  Additionally, in a February 2006 statement, 
the veteran advised that she should receive back pay 
equivalent to a 50 percent disability rating from the time 
she was discharged from service.  These matters are referred 
to the RO for any appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has generalized anxiety disorder with 
occupational and social impairment due to reduced reliability 
and productivity.

3.  The veteran has one service-connected disability 
evaluated as 50 percent disabling, and as such it does not 
meet the threshold requirements for a TDIU.

4.  The veteran is not precluded from securing and following 
some form of substantially gainful employment as a result of 
her service-connected disability. 



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for generalized anxiety disorder, prior to May 3, 
2005, have been met; the criteria for a disability evaluation 
in excess of 50 percent for generalized anxiety disorder have 
not been met at anytime.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2007). 

2.  Criteria for a total rating based on individual 
unemployability have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in November 2003 and August 2005, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims for service 
connection and TDIU, including what part of that evidence she 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is typically required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was not provided.  The Board 
specifically finds, however, that the veteran is not 
prejudiced as she was given specific notice with respect to 
the elements of a basic service-connection claim and the RO 
followed proper procedure.  The claim for increased rating on 
appeal is a downstream issue from the veteran's claim for 
entitlement to service connection for generalized anxiety 
disorder.  As such, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

One aspect of this appeal arises from a notice of 
disagreement with the initial rating following the grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims (Court) has held that once service connection 
is granted the claim is substantiated, and further VCAA 
notice is generally not required.  Dingess v. Nicholson, 19 
Vet. App. 473, 490-1 (2006); Dunlap v. Nicholson, 21 Vet.App. 
112 (2007).  In her notices of disagreements and substantive 
appeal, the veteran indicated that her generalized anxiety 
disorder was worse than evaluated.  In fact, in her 
substantive appeal, she listed the criteria necessary to 
award a 70 percent rating for generalized anxiety disorder.  
After her notice of disagreement and in support of her 
claims, the veteran submitted additional evidence, including 
documents from her employment files and evidence regarding 
her education.  Additionally, the veteran asserted that her 
disability reached the threshold as required for a finding of 
TDIU.  In light of the foregoing, the Board finds that the 
notice error did not affect the essential fairness of the 
adjudication.  There has been no prejudice from the notice 
error.  The veteran had an opportunity to participate 
effectively in the processing of her claims.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial November 2003 VCAA notice was given 
prior to the appealed AOJ decision, dated in May 2004.  The 
August 2005 VCAA letter regarding the TDIU claim was given 
prior to the appealed AOJ decision, dated in November 2005.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the severity of her disabilities, and by 
affording her the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though she declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

Increased rating

The veteran seeks an increased rating for her service-
connected generalized anxiety disorder.  Service connection 
for generalized anxiety disorder was established in May 2004 
and the veteran was awarded a 30 percent disability rating, 
effective July 8, 2003.  She appealed this rating and 
requested a 50 percent evaluation.  In July 2005, a 50 
percent disability evaluation was awarded to the veteran for 
her generalized anxiety disorder, effective May 3, 2005.  She 
then requested a 70 percent evaluation.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's generalized anxiety disorder is evaluated using 
criteria of Diagnostic Code 9400 of 38 C.F.R. § 4.130 which 
calls for the use of the general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The pertinent 
portions of the general rating formula for mental disorders 
are as follows:

A 30 percent rating is warranted for general anxiety disorder 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9440.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for generalized anxiety 
disorder if the veteran exhibits occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine actives; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  It is also important to note that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.

In a September 2002 Social Security disability evaluation, 
the veteran was diagnosed as having dysthymia and borderline 
personality disorder under the DSM-IV criteria.  At that time 
she was given a Global Assessment of Functioning (GAF) score 
of 56.  

In October 2003, the veteran submitted statements from her 
sisters, father and then boyfriend.  These statements spoke 
to the veteran's demeanor before service and her demeanor 
after service.  The veteran was noted to have anxiety and 
fear, especially in public, and avoided going in public 
alone.  She was noted to have difficulty finding and keeping 
employment.  Her now ex-boyfriend characterized her as an 
unpredictable person with bouts of violent acts and suicidal 
thoughts.  He noted that she had an eating disorder and very 
poor hygiene.  

The veteran also submitted what appears to be an excerpt from 
a settlement negotiation document regarding a lawsuit she was 
involved in.  The letter notes that the veteran had 
questionable credibility because while in service she advised 
that she was homosexual so that she would be discharged 
early.  Additionally, the letter noted that her emotional 
problems stemmed from her history of physical and sexual 
abuse.  The document was signed by a deputy attorney general, 
presumably opposing counsel in the lawsuit.  The veteran 
submitted this document as evidence regarding the severity of 
her disability.

In November 2003, the veteran underwent a VA examination.  
The veteran advised that she received psychiatric treatment 
both before and during military service.  She reported 
incidents of physical and sexual abuse, including an in-
service attempted sexual assault.  She advised that in the 
past, she had suicidal ideation and would sometimes cut 
herself.  The veteran reported that her psychiatric problems 
were frequent and severe, rated them at 8 or 9 on a scale of 
1 to 10, with 10 being extremely severe.  She noted that her 
social impairment caused her to miss at least half of her 
workdays because she felt anxious and depressed.  The veteran 
avoided going into public because of the sexual manner in 
which men looked at her.  She admitted to being in a verbally 
and physically abusive relationship.  The veteran also 
reported difficulty sleeping and problems with her appetite.  

Objectively, the examiner noted that the veteran's thought 
processes were goal directed and her thought content was 
logical.  The examiner noted the veteran's past suicidal 
ideations, but indicated that at the time of the examination, 
she did not have intentions or plans to do so.  Further, 
there was no evidence to suggest that she homicidal 
ideations.  The examiner found that the veteran was able to 
maintain minimal personal hygiene, as well as, other basic 
activities of daily living.  The examiner noted that the 
veteran did not appear to have short or long term memory loss 
or impairment, but he did note that the veteran advised that 
she had difficulty concentrating.  The examiner noted that 
the veteran was mildly to moderately anxious and depressed 
during the interview.  The veteran was diagnosed as having 
Axis I, generalized anxiety disorder due to days of anxiety 
and worry and was also reflected in her difficulty 
concentrating, irritability, restlessness and sleep 
difficulty.  In addition, the veteran's anxiety often 
resulted in nervous tension and muscle spasms and eye 
twitches.  The veteran's GAF score was assessed at a 61.  

In December 2003, the veteran underwent a mental status 
examination for social security purposes.  The examiner found 
that she had working memory skills and was of average 
intelligence.  He further found that she had impetuous and 
compulsive behaviors, such as cutting herself, substance 
abuse and partaking in dangerous activities.  The veteran 
reported the ability to take care of herself without 
assistance, but the examiner noted that her sleeping issues, 
food restriction and purging were her greatest problems.  He 
found that the veteran would have difficulty with effective 
interaction amongst peers and coworkers due to her 
inappropriate social responses and compulsive behaviors.  The 
examiner noted that the veteran's symptoms closely fit those 
of "borderline personality disorder marked by current 
emotional functioning that is consistent with posttraumatic 
stress disorder, social anxiety with agoraphobia, as well as 
a panic disorder."  He noted that these disorders pose 
difficulties in terms of the veteran seeking employment, 
accessing healthcare and securing a minimal support network.  
He assessed the veteran as having a GAF score of 52.  He 
opined that her prognosis was guarded because she was not 
under treatment, but would likely be upgraded to fair with 
treatment.  He noted that he would be concerned because of 
her "pervasive character logical issues" that are often 
associated with those with borderline personality disorder.  
The examiner also noted that the veteran possessed the basic 
skills to effectively manage her affairs in her best 
interests.  

In January 2004, the veteran was found to be disabled for 
Social Security purposes primarily due to personality and 
conduct disorders and secondarily due to attention deficit 
hyperactivity disorder.  

In her substantive appeal, dated in January 2005, the veteran 
alleged that the VA examiner mischaracterized the number of 
panic attacks she experienced.  She asserted that if she left 
her home on a daily basis, she would experience panic attacks 
everyday.  She also stated that the examiner failed to 
include in his report the fact that she could not remember 
how she arrived in his office, whether by elevator or stairs.  
She noted that she was involved in vocation rehabilitation 
and was attending college.  She reported having a difficult 
time attending her college classes, as well as church, due to 
her social anxiety.  The veteran stated that she chased her 
husband around the house with a knife and pushed it against 
his chest and neck.  She became angry one day and smashed 
cups and threw items all over the house.  She advised that 
she had a low self image and has been dependant on men.  
Additionally, she had an eating disorder and was obsessed 
with exercising and calorie counting-sometimes exercising to 
the point of blacking out.  She noted past episodes of self-
mutilation.  She asserted that she was fired from nearly 
every post-service employer.  She noted that her ex-boyfriend 
beat and sexually assaulted her.  She submitted a letter she 
had written, but had never given to him.  

In May 2005, the veteran underwent a second VA examination 
for her generalized anxiety disorder.  The examiner noted 
that the veteran was confused about her psychiatric problems.  
She believed that her faith gave her strength to overcome her 
problems, but that "the enemy" would cause her to act out-
such as chasing her husband with a knife.  The veteran slept 
well, except when she had been unkind to her husband and then 
would lie awake all night contemplating the unkind things she 
had done.  The examiner found the veteran had organized 
thoughts and was talkative.  The veteran denied delusions and 
hallucinations, but she noted she can sometimes see the enemy 
in others.  The examiner found her judgment to be good in 
testing situations as she scored 29/30 on a mini-mental 
examination.  

Upon review of the veteran's claims file the examiner 
diagnosed the veteran as having Axis I, generalized anxiety 
disorder, Axis II, borderline personality disorder, and a GAF 
score of 45.  He based the GAF score equally between the 
generalized anxiety disorder and the borderline personality 
disorder.  He noted difficulty in diagnosing the veteran due 
to her "pervasive religious" ideation.  He found 
significant anxiety due to her panic attacks, fear of 
exposure to men and her self-uncertainty.  Her borderline 
personality disorder is confirmed by her erratic behavior, 
the changing perspectives of those near to her, her suicidal 
and homicidal episodes and her sexual problems.  The examiner 
opined that the veteran's personality disorder existed prior 
to service and he thought it was probable that some sexual 
trauma occurred in service which contributed to her anxiety 
problems.  He did opine, however, that the veteran did not 
fulfill the criteria for post-traumatic stress disorder, and 
thus, diagnosed her as having generalized anxiety disorder.  

In July 2005, the veteran submitted another statement in 
support of her claim.  In addition to some of the experiences 
alleged above, she also related an incident wherein she threw 
rocks at her husband while in public.  She recounted a post-
service sexual assault while working at a firehouse.  She 
also indicated that she experienced a panic attack just by 
seeing someone's number appear on the caller ID.  

Additionally, the veteran submitted employee records from her 
prior employment.  These records included multiple write-up 
letters in her employee file for acts of insubordination.  
She alleged that these records prove that she is incapable of 
maintaining employment.  

In an August 2005 VA treatment note, the veteran was found to 
have a positive post-traumatic stress disorder screening.  

Again in October 2005, the veteran underwent a VA examination 
for her generalized anxiety disorder.  In addition to the 
experiences and symptoms previous reported, the veteran 
advised that she sought emergency room treatment at a 
hospital, but her social phobia prevented her from waiting 
for treatment.  The examiner noted that the veteran 
experienced panic attacks almost daily.  She had social 
phobia and continued to self-mutilate.  The veteran advised 
that she experienced depression.  The examiner noted that the 
veteran had an appropriate affect and she denied suicidal or 
homicidal ideations.  She also denied experiencing auditory 
and visual hallucinations, paranoia, delusions, obsessive or 
compulsive behavior, memory loss, or dissociative episodes.  
The examiner noted that the cognitive testing was 
unremarkable.  He diagnosed the veteran as having Axis I, 
panic disorder without agoraphobia and social phobia, Axis 
II, borderline personality disorder and a GAF of 45.  He 
advised that her Axis IV psychological stressors included, 
marital problems, unemployment, financial problems and lack 
of social support.  

In a December 2005 notice of disagreement, the veteran stated 
that the VA examiner from the October 2005 examination left 
information out of his report.  She maintained that she told 
the examiner that she experienced memory loss of her "angry 
episodes."  She also expressed experiencing dissociative 
periods. 

In September 2006, the veteran underwent another VA 
examination for her generalized anxiety disorder.  The 
examiner noted that the veteran had both social and 
occupational impairment more due to her borderline 
personality disorder than to her anxiety disorder.  He found 
her difficulty sustaining employment was not related to her 
anxiety, rather it was related to her difficulty with 
interpersonal relationships-especially those associated with 
authority figures.  The examiner confirmed these opinions by 
noting that the veteran reported anger control issues, mood 
instability, and she expressed resentment when others told 
her what to do.  

Upon examination, the examiner listed similar findings as in 
the October 2005 VA examination.  The veteran advised that 
she experienced panic attacks when alone in public, and 
avoided those situations.  This examiner noted that the 
veteran experienced no memory impairment and she had no 
difficulties with paying attention or concentrating.  There 
was no visible evidence of the veteran's anxiety, nor was 
there behavioral evidence of depression.  He noted that 
during the examination, the veteran smiled and demonstrated 
some sense of humor.  He found no impulsive behavior during 
the interview, but did note her history of it. Ultimately, 
the examiner opined that the veteran's self-reported symptoms 
of anxiety and social avoidance "alone would not render her 
unemployable."  He further noted that "[m]uch of her 
difficulties are attributable to borderline personality and 
not necessarily to an anxiety disorder."  He diagnosed the 
veteran as having Axis I, anxiety disorder (NOS), Axis II, 
borderline personality disorder, and a GAF score of 60.  
 
In a February 2007 statement, the veteran asserted that she 
experienced 2 to 3 panic attacks per day and should be 
evaluated at 70 percent for her disabilities.  She noted that 
she receives 100 percent disability from the Social Security 
Administration and felt that VA should do the same.  

Also in February 2007, the veteran underwent an initial VA 
mental health assessment.  The social worker's diagnostic 
impression was that the veteran had Axis I, general anxiety 
disorder by history, Axis II, personality disorder would be 
borderline personality disorder, and a GAF score of 50.  

In October 2007, the veteran submitted a statement indicating 
that she dropped out of her college classes that were 
arranged while on vocational rehabilitation.  She noted her 
generalized anxiety disorder prevented her from attending 
class.  She found that college aggravated her disability.  
She asserted that she missed classes due to forgetting their 
start times.  The veteran further noted that she experienced 
more panic attacks due to the pressure, deadlines and social 
interactions associated with schooling.  She stated that this 
level of panic has made her more depressed. 

That same month the veteran submitted emails exchanged 
between herself and the VA vocational rehabilitation 
personnel.  These emails discussed her difficulty attending 
her college courses.  

Given the evidence as outlined above, the Board finds that 
the veteran's disability does not warrant a 70 percent rating 
as contemplated under Diagnostic Code 9440.  There is no 
evidence to show that the veteran experiences occupational 
and social impairment with deficiencies in most areas.  
Although she has had difficulty maintaining employment, the 
most recent VA examiner indicated that her borderline 
personality disorder impacts her employment more so than her 
anxiety.  Her relationship with her husband, although not 
perfect, does not seem to be impacted by her anxiety.  In 
fact, she has one child with him and his expecting her 
second.  The veteran noted that she typically goes in the 
public with her husband, one of her sisters or her mother.  
During her VA examinations, the examiners noted that her 
judgment, although sometimes questionable, was generally in 
tact.  An examiner noted that the veteran did not appear 
impulsive or anxious when interviewed.  

There is evidence of the veteran's suicidal ideations in the 
past, but on her most recent examination, none were noted.  
The veteran does have a history of anorexia nervosa, but 
there is no evidence that she is currently experiencing 
symptoms of it.  Further, there is no evidence that the 
veteran has intermittently illogical, obscure or irrelevant 
speech.  In fact, the examiners noted how well-spoken she was 
and how her thought processes were logical and goal oriented.  
Also, there is no evidence that the veteran neglects her 
personal hygiene or appearance.  The veteran has reported 
difficulty in adapting to stressful situations (i.e., to her 
schooling).  She asserted that she had difficulty adapting to 
worklike situations, but a VA examiner found her difficulty 
in interacting with authority figures and adapting to 
worklike conditions was due to her borderline personality 
disorder.  Although the veteran experiences some occupational 
and social impairments, they do not rise to the level as 
contemplated under the criteria for a 70 percent rating for 
generalized anxiety disorder.  The Board appreciates the 
veteran's statements and submissions, but the objective 
medical evidence does not support a higher rating.  

Since discharge from service, the veteran experienced 
symptoms associated with her generalized anxiety disorder.  
Although the veteran's diagnosis of generalized anxiety 
disorder was consistent, her GAF scores subsequent to her 
application for benefits has fluctuated from 45 to 61.  There 
is evidence that the veteran's disability caused occupational 
and social impairment with reduced reliability and 
productivity prior to May 2005.  Therefore, in an effort to 
ensure that the veteran is properly rated, the Board assigns 
a 50 percent rating, effective July 8, 2003, for generalized 
anxiety disorder.  A higher rating is not assigned for the 
reasons noted above.  

TDIU

The veteran has also made application for a total rating 
based on individual unemployability.  The veteran has been 
unemployed since April 2004 and she contends that she cannot 
secure employment due to her service-connected disability.  

In September 2006, the veteran underwent a VA examination for 
her TDIU claim, eight days after she gave birth to her first 
child.  The examiner found no physical limitations to 
employment, other than the typical 6-week postpartum 
limitations.  The examiner deferred discussion of the 
veteran's employability vis-à-vis her generalized anxiety 
disorder to the VA mental health examiner.  The findings from 
the September 2006 VA examination for generalized anxiety 
disorder are recounted above.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

The veteran is currently service-connected for generalized 
anxiety disorder with a rating of 50 percent, effective July 
8, 2003, based upon the findings of the prior section.  The 
veteran's total rating is 50 percent, therefore, the veteran 
does not meet the percentage threshold requirements provided 
in 38 C.F.R. § 4.16(a) for consideration of entitlement to a 
total rating based on individual unemployability.  She may, 
however, be entitled to a total rating based on extra-
schedular considerations under 38 C.F.R. § 4.16(b).

38 C.F.R. § 4.16(b) allows for a veteran who does not meet 
the threshold requirements for the assignment of a total 
rating based on individual unemployability but who is deemed 
by the Director of Compensation and Pension Services to be 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities to be 
rated totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on her 
employability must be considered and the claim submitted to 
the Director for determination.  The RO in this case 
specifically found that the veteran did not meet the criteria 
for submission of the claim to the Director.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated that there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon a veteran's actual 
industrial impairment.  In a pertinent precedent decision, VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances. Thus, the criteria for determining 
unemployability include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 
Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and 
nonservice-connected disabilities may not be considered in 
the determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
her in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough to prove unemployability. Additionally, it is noted 
that a high rating in and of itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
Thus, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Based on the evidence as outlined above and the evidence 
submitted by the veteran that she has a high school education 
as well as training as a firefighter and a truck driver, the 
Board finds that the veteran is not precluded from securing 
and following some form of substantially gainful employment 
consistent with her education and work experience as a result 
of her service-connected disability.  Although she complains 
that her service-connected disability caused her to be fired 
from multiple jobs and it makes it difficult for her to 
complete college studies, the October 2005 VA examiner opined 
that she is not unemployable due to her service-connected 
disability, rather her difficulty in securing employment is 
due more to her borderline personality disorder and her 
difficulty in maintaining relationships with authority 
figures.  Thus, this claim will not be referred to the 
Director of Compensation and Pension for review.


ORDER

A 50 percent rating for generalized anxiety disorder is 
awarded, effective July 8, 2003, subject to the laws and 
regulations governing the award of monetary benefits.  

A rating in excess of 50 percent for generalized anxiety 
disorder is denied.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability is 
denied.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


